         Case 2:19-cr-00139-APG-EJY Document 36 Filed 04/14/20 Page 1 of 5


 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   LINDA MOTT
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Email: linda.j.mott@usdoj.gov
 6   Attorneys for the United States of America

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8                                                     Case No. 2:19-CR-139-APG-EJY
     UNITED STATES OF AMERICA,
 9                  Plaintiff,
                                                       STIPULATION TO CONTINUE
10          v.                                         SENTENCING HEARING
     CHRISTOPHER COTTON,                               (First Request)
11
                    Defendant.
12

13          IT IS HEREBY STIPULATED AND AGREED, by and between the United

14   States of America, through Nicholas A. Trutanich, United States Attorney, and Linda

15   Mott, Assistant United States Attorney, counsel for the United States of America, and

16   Rene Valladares, Federal Public Defender, and Paul Riddle, Assistant Public Defender,

17   counsel for Christopher Cotton, that the sentencing hearing currently scheduled for

18   April 22, 2020, be vacated and re-set for no sooner than sixty (60) days, or at a date and

19   time convenient to this Court.

20          The Stipulation is entered into for the following reasons:

21          1.      On March 30, 2020, Chief Judge Miranda Du issued a general order

22   regarding the use of video and telephone conferencing, under certain circumstances and

23   with the consent of the defendant, for various criminal hearings during the course of the

24   COVID-19 emergency. Chief Judge Du also incorporated the prior findings regarding


                                                   1
           Case 2:19-cr-00139-APG-EJY Document 36 Filed 04/14/20 Page 2 of 5


 1   Covid-19 and the current state of emergency declarations and guidelines as set forth in

 2   these prior general orders. Particularly pertinent is Temporary General Order 2020-04,

 3   which strives to eliminate in-person appearances in this district.

 4           2.    In the Chief Judge’s order, she noted that on March 27, 2020, Congress

 5   passed the “Coronavirus Aid, Relief, and Economic Security Act” (“CARES Act”) which

 6   authorizes the use of video and telephone conferencing, under certain circumstances and

 7   with the consent of the defendant, for various criminal hearings during the course of the

 8   COVID-19 emergency. On March 29, 2020, the Judicial Conference of the United States

 9   also found that emergency conditions due to the national emergency declared by the

10   President have affected and will materially affect the functioning of the federal courts

11   generally.

12           3.    The Chief Judge authorized the use of video conferencing or telephone

13   conferencing if video conferencing is not reasonably available, for all events listed in

14   Section 15002 of the CARES Act, and found that felony pleas under Rule 11 of the Federal

15   Rules of Criminal Procedure and felony sentencings under Rule 32 of the Federal rules of

16   Criminal Procedure cannot be conducted in person without seriously jeopardizing public

17   health and safety. As a result, if a judge in an individual case finds, for specific reasons,

18   that a felony plea or sentencing in that case cannot be further delayed without serious harm

19   to the interests of justice, the judge may, with the consent of the defendant, and after

20   consultation with counsel, use video conferencing, or teleconferencing if video

21   conferencing is not available, for felony pleas or sentencings.

22   ///

23   ///

24   ///


                                                    2
         Case 2:19-cr-00139-APG-EJY Document 36 Filed 04/14/20 Page 3 of 5


 1          4.      Counsel for the defendant and the government are in agreement that the

 2   sentencing in this case can be further delayed, and does not rise to the level of a serious

 3   harm to the interests of justice.

 4          5.      All parties agree to the continuance.

 5          6.      This is the first stipulation to continue filed herein.

 6          DATED this 14th day of April, 2019.

 7                                                 NICHOLAS A. TRUTANICH
                                                   United States Attorney
 8
                                                      /s/ Linda Mott
 9                                                 _____________________________
                                                   LINDA MOTT
10                                                 Assistant United States Attorney

11

12                                                 /s/ Paul Riddle
                                                   _______________________________
13                                                 PAUL RIDDLE
                                                   Counsel for Defendant
                                                   Christopher Cotton
14

15

16

17

18

19

20

21

22

23

24


                                                      3
           Case 2:19-cr-00139-APG-EJY Document 36 Filed 04/14/20 Page 4 of 5


 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,                           Case No. 2:19-CR-139-APG-EJY
 3
                    Plaintiff,                           FINDINGS OF FACT,
 4                                                       CONCLUSIONS OF LAW AND
             v.                                          ORDER
 5
     CHRISTOPHER COTTON,
 6
                    Defendant.
 7

 8                                      FINDINGS OF FACT

 9           Based on the pending Stipulation of counsel, and good cause appearing therefore,

10   the Court finds that:

11           1.     Counsel for the government and counsel for Defendant Cotton agree to

12   continue the current sentencing hearing of April 22, 2020.

13           2.     The defendant is in custody and agrees to a continuance of 60 days.

14           3.     All parties agree to the continuance.

15           4.     The additional time requested herein is not sought for purposes of delay and

16   the denial of this request could result in the miscarriage of justice.

17                                   CONCLUSIONS OF LAW

18           The ends of justice served by granting said continuance outweigh the best interest

19   of the public and the defendant in a speedy trial, since the failure to grant said continuance

20   would be likely to result in a miscarriage of justice, would deny the parties herein sufficient

21   time and the opportunity within which to be able to effectively and thoroughly prepare for

22   trial, taking into account the exercise of due diligence. The continuance sought

23   herein is excludable under the Speedy Trial Act, Title 18, United States Code,

24   ///


                                                     4
        Case 2:19-cr-00139-APG-EJY Document 36 Filed 04/14/20 Page 5 of 5


 1   Section 3161(h)(7)(A), considering the factors under Title 18, United States Code, Section

 2   3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).

 3                                             ORDER

 4          IT IS HEREBY ORDERED that the sentencing hearing currently scheduled for

 5   April 22, 2020, be vacated and continued to June 23, 2020, at the hour of 10:30 a.m. in

 6   Courtroom 6C.

 7          DATED this 14th day of April, 2020.

 8

 9
                                     ____________________________________
10                                   HONORABLE ANDREW P. GORDON
                                     UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                  5
